Exhibit 10.4
 
REGISTRATION RIGHTS AGREEMENT


REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of June 28, 2013 by
and among Tengion, Inc., a Delaware corporation (the “Company”), those persons
set forth on Schedule 1 to the Facility Agreement (as defined below) and Celgene
Corporation (“Celgene”) (each individually, an “Investor” and together, the
“Investors”).


WHEREAS:


A. In connection with the Facility Agreement by and among the Company and the
parties identified on the signature pages thereto of even date herewith (the
“Facility Agreement”), the Securities Purchase Agreement by and among the
Company and the parties identified on the signature pages thereto of even date
herewith (the “Securities Purchase Agreement”) and the Collaboration and Option
Agreement by and among the Company and entities affiliated with Celgene, of even
date herewith (the “Collaboration Agreement” and together with the Securities
Purchase Agreement, the “Transaction Agreements”), the Company has agreed, upon
the terms and subject to the conditions contained therein, to issue and sell to
the Investors Warrants (as defined below) and Notes (as defined below) in the
amount described in the Transaction Agreements and the Facility Agreement,
respectively where each of the Warrants is exercisable into shares of the
Company’s common stock, $0.001 par value per share (the “Common Stock”) and each
of the Notes is convertible into shares of Common Stock, each upon the terms and
conditions and subject to the limitations and conditions set forth in the
Warrants and the Notes, as applicable, all subject to the terms and conditions
of the Facility Agreement and the Transaction Agreements; and


B. To induce the Investors to execute and deliver the Facility Agreement and the
Securities Purchase Agreement or the Collaboration Agreement, as applicable, the
Company has agreed to provide certain registration rights under the Securities
Act of 1933, as amended, and the rules and regulations thereunder, or any
similar successor statute (collectively, the “Securities Act”), and applicable
state securities laws,


NOW, THEREFORE, In consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investors
hereby agree as follows:


1. DEFINITIONS.


a. As used in this Agreement, the following terms shall have the following
meanings:


(i) “Buyer” means any Investor and any transferee or assignee who agrees to
become bound by the provisions of this Agreement in accordance with Section 10
hereof.


(ii) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder, and any successor statute.


(iii) “Filing Deadline,” shall mean a date that is thirty (30) calendar days
following the date the applicable Warrant or Note is issued.


(iv) “Note(s)” means the convertible notes issued by the Company pursuant to the
Facility Agreement.


(v) “Person” means and includes any natural person, partnership, joint venture,
corporation, trust, limited liability company, limited company, joint stock
company, unincorporated organization, government entity or any political
subdivision or agency thereof, or any other entity.


(vi) “Registration Deadline” shall mean a date that is ninety (90) calendar days
following the date the applicable Warrant or Note is issued.


(vii) “Warrant(s)” means the warrants issued by the Company pursuant to the
Transaction Agreements.

 
 

--------------------------------------------------------------------------------

 





(viii) “Register,” “Registered” and “Registration” refer to a registration
effected by preparing and filing a Registration Statement or Statements in
compliance with the Securities Act and pursuant to Rule 415 under the Securities
Act or any successor rule providing for offering securities on a continuous
basis, and the declaration or ordering of effectiveness of such Registration
Statement by the United States Securities and Exchange Commission (the “SEC”).


(ix) “Registrable Securities,” for a given Registration, means (a) any shares of
Common Stock (the “Warrant Shares”) issued or issuable upon exercise of or
otherwise pursuant to the Warrants (without giving effect to any limitations on
exercise set forth in the Warrants), (b) any shares of Common Stock (the “Note
Shares”) issued or issuable upon conversion of or otherwise pursuant to the
Notes (without giving effect to any limitations on exercise set forth in the
Notes), (c) any shares of capital stock issued or issuable as a dividend on or
in exchange for or otherwise with respect to any of the foregoing, (d) any
additional shares of Common Stock issuable in connection with any anti-dilution
provisions in the Warrants or the Notes, (e) any other warrants or shares of
Common Stock issuable pursuant to the terms of the Facility Agreement, the
Transaction Agreements, the Warrants, the Notes or this Registration Rights
Agreement, and (e) any securities issued or issuable upon any stock split,
dividend or other distribution, recapitalization or similar event with respect
to the foregoing.


(x) “Registration Period” means the period from the Registration Deadline until
the earlier of (i) the date on which all of the Registrable Securities have been
sold or (ii) the date on which all of the Registrable Securities for such
Registration Statement (in the opinion of counsel to the Buyers) may be
immediately sold to the public without registration or restriction (including
without limitation as to volume by each holder thereof) under the Securities
Act.


(xi) “Registration Statement(s)” means a registration statement(s) of the
Company under the Securities Act required to be filed hereunder.


2. REGISTRATION.


a. MANDATORY REGISTRATION.  (i) Following the date on which any Warrants and/or
Notes are issued pursuant to the Facility Agreement, the Securities Purchase
Agreement or the Collaboration Agreement (each, an “Issuance Date”), the Company
shall prepare, and file with the SEC on or prior to the applicable Filing
Deadline (as defined above) a Registration Statement (the “Mandatory
Registration Statement”) on Form S-1 (or, if Form S-1 is not then available, on
such form of Registration Statement as is then available to effect a
registration of the Registrable Securities, subject to the consent of the
Buyers, which consent will not be unreasonably withheld) covering the resale of
the Registrable Securities issued on the applicable Issuance Date (as defined
above) which Registration Statement, to the extent allowable under the
Securities Act and the rules and regulations promulgated thereunder (including
Rule 416), shall state that such Registration Statement also covers such
indeterminate number of additional shares of Common Stock as may become issuable
upon exercise of the Warrants, conversion of the Notes or otherwise pursuant to
the Warrants and/or Notes to prevent dilution resulting from stock splits, stock
dividends, stock issuances or similar transactions. The number of shares of
Common Stock included in such Registration Statement shall be no less than the
aggregate number of shares that are then issuable upon exercise of the Warrants,
conversion of the Notes, and/or otherwise pursuant to the Warrants and/or Notes
issued on the Issuance Date, without regard to any limitation on the Buyers’
ability to exercise the Warrants or convert the Notes, respectively.  The
Registration Statement (and each amendment or supplement thereto, and each
request for acceleration of effectiveness thereof) shall be provided to (and
subject to the approval of) the Buyers and their counsel prior to its filing or
other submission.


(ii) If for any reason the SEC does not permit all of the Registrable Securities
to be included in the Registration Statement filed pursuant to Section 2(a)(i)
above (the “Limited Registration Statement”), the Company will first include in
such Limited Registration Statement the maximum amount of Warrant Shares that
are permitted to be so included, with each Buyer having the right to sell an
amount of Warrant Shares under such Limited Registration Statement on a pro rata
basis amongst the holders of the Warrants based on the number of shares of
Common Stock issuable upon exercise of the outstanding Warrants, and, if
additional shares can be included in the Limited Registration Statement, the
Company will include such additional number of Note Shares as are permitted to
be included by the SEC, with each Buyer having the right to sell an amount of
Note Shares under such Limited Registration Statement on a pro rata basis
amongst the holders of the Notes based on the number of shares of Common Stock
issuable upon conversion of the outstanding Notes.  For the avoidance of doubt,
the Company will have no obligation to register Registrable Shares beyond the
registration of Warrant Shares and Note Shares, if any, as may be permitted to
be registered by the SEC under the Limited Registration Statement.

 
2

--------------------------------------------------------------------------------

 





b. PIGGY-BACK REGISTRATIONS. If at any time prior to the expiration of the
Registration Period the Company shall determine to file with the SEC a
registration statement relating to an offering for its own account or the
account of others under the Securities Act of any of its securities (other than
debt securities or securities being registered on Form S-4 or Form S-8 or their
then equivalents relating to equity securities to be issued solely in connection
with any acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans), the Company shall
send to each Buyer written notice of such determination and, if within fifteen
(15) days after the effective date of such notice, the Buyer shall so request in
writing, the Company shall include in such Registration Statement all or any
part of such Buyer’s Registrable Securities it requests to be registered, except
that if, in connection with any underwritten public offering for the account of
the Company, the managing underwriter(s) thereof shall impose a limitation on
the number of Registrable Securities which may be included in the Registration
Statement because, in such underwriter(s)’ judgment, marketing or other factors
dictate such limitation is necessary to facilitate public distribution, then the
Company shall be obligated to include in such Registration Statement only such
limited portion of the Registrable Securities with respect to which the Buyer
has requested inclusion hereunder as the underwriter shall permit;


PROVIDED, HOWEVER, that the Company shall not exclude any Registrable Securities
unless the Company has first excluded all outstanding securities, the holders of
which are not entitled by contract to inclusion of such securities in such
Registration Statement or are not entitled to pro rata inclusion with the
Registrable Securities; and


PROVIDED, FURTHER, HOWEVER, that, after giving effect to the immediately
preceding proviso, any exclusion of Registrable Securities shall be made pro
rata with holders of other securities having the contractual right to include
such securities in the Registration Statement other than holders of securities
entitled to inclusion of their securities in such Registration Statement by
reason of demand registration rights. No right to registration of Registrable
Securities under this Section 2(b) shall be construed to limit any registration
required under Section 2(a) hereof. If an offering in connection with which a
Buyer is entitled to registration under this Section 2(b) is an underwritten
offering, then such Buyer shall, unless otherwise agreed by the Company, offer
and sell such Registrable Securities in an underwritten offering using the same
underwriter or underwriters and, subject to the provisions of this Agreement, on
the same terms and conditions as other shares of Common Stock included in such
underwritten offering.


3.  OBLIGATIONS OF THE COMPANY. In connection with the registration of the
Registrable Securities, the Company shall have the following obligations:


a. The Company shall prepare promptly, and file with the SEC as soon as
practicable after each Issuance Date (but no later than the Filing Deadline), a
Registration Statement with respect to the number of Registrable Securities
provided in Section 2(a), and thereafter use its best efforts to cause each such
Registration Statement relating to Registrable Securities to become effective as
soon as possible after such filing, but in any event shall cause each such
Registration Statement relating to Registrable Securities to become effective no
later than the Registration Deadline, which Registration Statement (including
any amendments or supplements thereto and prospectuses contained therein),
except for information provided by a Buyer or any transferee of a Buyer pursuant
to Section 4(a), shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein not misleading.


b.  The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to the Registration Statement or
Limited Registration Statement, as applicable, and the prospectus used in
connection with such Registration Statement as may be necessary to keep such
Registration Statement current and effective at all times during the
Registration Period, and, during such period, comply with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities of
the Company covered by such Registration Statement until such time as all of
such Registrable Securities have been disposed of in accordance with the
intended methods of disposition by the seller or sellers thereof as set forth in
such Registration Statement.

 
3

--------------------------------------------------------------------------------

 





c. The Company shall furnish to each Buyer and its legal counsel (i) promptly
after the same is prepared and publicly distributed, filed with the SEC, or
received by the Company, one copy of each Registration Statement and any
amendment thereto, each preliminary prospectus and prospectus and each amendment
or supplement thereto, and, in the case of a Registration Statement referred to
in Section 2(a), each letter written by or on behalf of the Company to the SEC
or the staff of the SEC, and each item of correspondence from the SEC or the
staff of the SEC, in each case relating to such Registration Statement (other
than any portion of any thereof which contains information for which the Company
has sought confidential treatment), and (ii) such number of copies of a
prospectus, including a preliminary prospectus, and all amendments and
supplements thereto and such other documents as a Buyer may reasonably request
in order to facilitate the disposition of the Registrable Securities owned by
such Buyer. The Company will immediately notify the Buyers by facsimile or
electronic mail of the effectiveness of each Registration Statement or any
post-effective amendment. The Company will promptly respond to any and all
comments received from the SEC, with a view towards causing each Registration
Statement or any amendment thereto to be declared effective by the SEC as soon
as practicable and shall file an acceleration request as soon as practicable,
but no later than five (5) business days, following the resolution or clearance
of all SEC comments or, if applicable, following notification by the SEC that
any such Registration Statement or any amendment thereto will not be subject to
review.


d. The Company shall use its best efforts to (i) register and qualify, in any
jurisdiction where registration and/or qualification is required, the
Registrable Securities covered by the Registration Statements under such other
securities or “blue sky” laws of such jurisdictions in the United States as the
Buyers shall reasonably request and as may be required by law, (ii) prepare and
file in those jurisdictions such amendments (including post-effective
amendments) and supplements to such registrations and qualifications as may be
necessary to maintain the effectiveness thereof during the Registration Period,
(iii) take such other actions as may be necessary to maintain such registrations
and qualifications in effect at all times during the Registration Period, and
(iv) take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions.


e.  As promptly as practicable after becoming aware of such event, the Company
shall notify each Buyer of the happening of any event, of which the Company has
knowledge, as a result of which the prospectus included in any Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and promptly to prepare a supplement
or amendment to any Registration Statement to correct such untrue statement or
omission, and deliver such number of copies of such supplement or amendment to
each Buyer as such Buyer may reasonably request.


f. The Company shall use its best efforts to prevent the issuance of any stop
order or other suspension of effectiveness of any Registration Statement, and,
if such an order is issued, to obtain the withdrawal of such order at the
earliest possible moment and to notify each Buyer who holds Registrable
Securities being sold (or, in the event of an underwritten offering, the
managing underwriters) of the issuance of such order and the resolution thereof.


g. The Company shall permit a single firm of counsel designated by the Buyers to
review such Registration Statement and all amendments and supplements thereto
(as well as all requests for acceleration or effectiveness thereof), at Buyers’
own cost, a reasonable period of time prior to their filing with the SEC (not
less than three (3) business days but not more than five (5) business days) and
not file any documents in a form to which such counsel reasonably objects and
will not request acceleration of such Registration Statement without prior
notice to such counsel.


h. The Company shall hold in confidence and not make any disclosure of
information concerning a Buyer provided to the Company unless (i) disclosure of
such information is necessary to comply with federal or state securities laws,
(ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other order from a court
or governmental body of competent jurisdiction, or (iv) such information has
been made generally available to the public other than by disclosure in
violation of this or any other agreement. The Company agrees that it shall, upon
learning that disclosure of such information concerning such Buyer is sought in
or by a court or governmental body of competent jurisdiction or through other
means, give prompt notice to the Buyer prior to making such disclosure, and
allow such Buyer, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, such information.


i. [INTENTIONALLY OMITTED]

 
4

--------------------------------------------------------------------------------

 





j. The Company shall provide a transfer agent and registrar, which may be a
single entity, for the Registrable Securities not later than the effective date
of the initial Registration Statement.


k. The Company shall cooperate with each Buyer who holds Registrable Securities
being offered and the managing underwriter or underwriters with respect to an
applicable Registration Statement, if any, to facilitate the timely preparation
and delivery of certificates (not bearing any restrictive legends) representing
Registrable Securities to be offered pursuant to such Registration Statement and
enable such certificates to be in such denominations or amounts, as the case may
be, as the managing underwriter or underwriters, if any, or the Buyer may
reasonably request and registered in such names as the managing underwriter or
underwriters, if any, or the Buyer may request, and, within three (3) business
days after a Registration Statement which includes Registrable Securities is
ordered effective by the SEC, the Company shall deliver, and shall cause legal
counsel selected by the Company to deliver, to the transfer agent for the
Registrable Securities (with copies to each Buyer) an appropriate instruction
and an opinion of such counsel in the form required by the transfer agent in
order to issue the Registrable Securities free of restrictive legends.


l. At the request of a Buyer, to the extent reasonable, the Company shall
prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to a Registration Statement and any prospectus used
in connection with the Registration Statement as may be necessary in order to
change the plan of distribution set forth in such Registration Statement.


m. The Company shall not, and shall not agree to, allow the holders of any
securities of the Company to include any of their securities in any Registration
Statement under Section 2(a) hereof or any amendment or supplement thereto under
Section 3(b) hereof without the consent of the Buyers.  In addition, the Company
shall not offer any securities for its own account or the account of others in
any Registration Statement under Section 2(a) hereof or any amendment or
supplement thereto under Section 3(b) hereof without the consent of the Buyers.


n. The Company shall take all other reasonable actions necessary to expedite and
facilitate disposition by the Buyers of Registrable Securities pursuant to a
Registration Statement.


o. The Company shall comply with all applicable laws related to a Registration
Statement and offering and sale of securities and all applicable rules and
regulations of governmental authorities in connection therewith (including,
without limitation, the Securities Act and the Exchange Act and the rules and
regulations promulgated by the SEC).


p.  If required by the Financial Industry Regulatory Authority, Inc. Corporate
Financing Department, the Company shall promptly effect a filing with FINRA
pursuant to FINRA Rule 5110 with respect to the public offering contemplated by
resales of securities under the Registration Statement (an “Issuer Filing”), and
pay the filing fee required by such Issuer Filing. The Company shall use
commercially reasonable efforts to pursue the Issuer Filing until FINRA issues a
letter confirming that it does not object to the terms of the offering
contemplated by the Registration Statement.


4. OBLIGATIONS OF THE BUYER. In connection with the registration of the
Registrable Securities, each Buyer shall have the following obligations:


a. It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of a Buyer that such Buyer shall furnish to the Company
such information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect the registration of such Registrable Securities
and shall execute such documents in connection with such registration as the
Company may reasonably request. At least five (5) business days prior to the
anticipated filing date of the Registration Statement, the Company shall notify
each Buyer of the information the Company requires from such Buyer.  Any such
information shall not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein, or necessary to make the
statements therein not misleading.

 
5

--------------------------------------------------------------------------------

 





b. Each Buyer, by such Buyer’s acceptance of the Registrable Securities, agrees
to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of a Registration Statement
hereunder, unless such Buyer has notified the Company in writing of the Buyer’s
election to exclude all of the Buyer’s Registrable Securities from such
Registration Statement.


c. In the event of an underwritten offering pursuant to Section 2(b) in which
any Registrable Securities are to be included, the Buyer agrees to enter into
and perform the Buyer’s obligations under an underwriting agreement, in usual
and customary form, including, without limitation, customary indemnification and
contribution obligations, with the managing underwriter of such offering and
take such other actions as are reasonably required in order to expedite or
facilitate the disposition of the Registrable Securities, unless the Buyer has
notified the Company in writing of the Buyer’s election to exclude all of the
Buyer’s Registrable Securities from such Registration Statement.


d. Each Buyer agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(e) or 3(f), the Buyer
will immediately discontinue disposition of Registrable Securities pursuant to
the Registration Statement covering such Registrable Securities until the
Buyer’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 3(e) or 3(f) and, if so directed by the Company, the
Buyer shall deliver to the Company (at the expense of the Company) or destroy
(and deliver to the Company a certificate of destruction) all copies in the
Buyer’s possession, of the prospectus covering such Registrable Securities
current at the time of receipt of such notice.


5. REGISTRATION FAILURE.  In the event of a Registration Failure (as defined in
the Warrants and/or Notes, as applicable), the Buyers shall be entitled to
Failure Payments (as defined in the Warrants and/or Notes, as applicable) and
such other rights as set forth in the Warrants and/or Notes, as applicable.


6. EXPENSES OF REGISTRATION. All reasonable expenses, other than underwriting
discounts and commissions, incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including, without limitation, all
registration, listing and qualification fees, printers and accounting fees, and
the fees and disbursements of counsel for the Company shall be borne by the
Company.


7. INDEMNIFICATION. In the event any Registrable Securities are included in a
Registration Statement under this Agreement:


a. The Company will indemnify, hold harmless and defend (i) each Buyer, (ii) the
directors, officers, partners, managers, members, employees, agents and each
Person who controls any Buyer within the meaning of the Securities Act or the
Exchange Act, if any, (iii) any underwriter (as defined in the Securities Act)
for each Buyer in connection with an underwritten offering pursuant to Section
2(b) hereof, and (iv) the directors, officers, partners, employees and each
Person who controls any such underwriter within the meaning of the Securities
Act or the Exchange Act, if any (each, an “Indemnified Person”), against any
joint or several losses, claims, damages, liabilities or expenses (collectively,
together with actions, proceedings or inquiries by any regulatory or
self-regulatory organization, whether commenced or threatened, in respect
thereof, “Claims”) to which any of them may become subject insofar as such
Claims arise out of or are based upon: (i) any untrue statement or alleged
untrue statement of a material fact in a Registration Statement or the omission
or alleged omission to state therein a material fact required to be stated or
necessary to make the statements therein not misleading; (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading; or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities (the matters in the foregoing clauses (i) through (iii) being,
collectively, “Violations”). The Company shall reimburse the Indemnified Person,
promptly as such expenses are incurred and are due and payable, for any
reasonable legal fees or other reasonable expenses incurred by them in
connection with investigating or defending any such Claim.  Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 7(a) shall not apply to a Claim arising out of or
based upon a Violation to the extent that such Violation occurs in reliance upon
and in conformity with information furnished in writing to the Company by any
Indemnified Person for use in connection with the preparation of such
Registration Statement or any such amendment thereof or supplement
thereto.  Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Indemnified Person and shall survive
the transfer of the Registrable Securities by the Buyer pursuant to Section 10.

 
6

--------------------------------------------------------------------------------

 





b. Promptly after receipt by an Indemnified Person under this Section 7 of
notice of the commencement of any action (including any governmental action),
such Indemnified Person shall, if a Claim in respect thereof is to be made
against the Company under this Section 7, deliver to the Company a written
notice of the commencement thereof, and the Company shall have the right to
participate in, and, to the extent the Company so desires, to assume control of
the defense thereof with counsel mutually satisfactory to the Company and the
Indemnified Person, as the case may be.


PROVIDED, HOWEVER, that an Indemnified Person shall have the right to retain its
own counsel with the reasonable fees and expenses to be paid by the Company, if,
in the reasonable opinion of counsel for the Buyer, the representation by such
counsel of the Indemnified Person and the Company would be inappropriate due to
actual or potential differing interests between such Indemnified Person and any
other party represented by such counsel in such proceeding. The Company shall
pay for only one separate legal counsel for the Indemnified Persons, and such
legal counsel shall be selected by Buyers. The failure to deliver written notice
to the Company within a reasonable time of the commencement of any such action
shall not relieve the Company of any liability to the Indemnified Person under
this Section 7, except to the extent that the Company is actually prejudiced in
its ability to defend such action. The indemnification required by this Section
7 shall be made by periodic payments of the amount thereof during the course of
the investigation or defense, as such expense, loss, damage or liability is
incurred and is due and payable.


c.  Each Buyer will, severally but not jointly, indemnify, hold harmless and
defend (i) the Company, and (ii) the directors, officers, partners, managers,
members, employees, or agents of the Company, if any (each, a “Company
Indemnified Person”), against any losses, claims, damages, liabilities or
expenses (collectively, together with actions, proceedings or inquiries by any
regulatory or self-regulatory organization, whether commenced or threatened, in
respect thereof, “Indemnity Claims”) to which any of them may become subject
insofar as such Claims arise out of or are based upon any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities, which occurs due to the inclusion by the Company in a Registration
Statement of false or misleading information about such Buyer, where such
information was furnished in writing to the Company by such Buyer for the
purpose of inclusion in such Registration Statement.  Notwithstanding anything
herein to the contrary, the indemnity agreement contained in this Section 7(c)
shall not apply to amounts paid in settlement of any Indemnity Claim if such
settlement is effected without the prior written consent of the indemnifying
Buyer which consent shall not be unreasonably withheld or delayed; and provided,
further, however, that the aggregate liability of a Buyer for Indemnity Claims
under this Section 7(c) shall not exceed the net amount of proceeds received by
such Buyer as a result of the sale of Registrable Securities pursuant to such
Registration Statement.  In no event shall any Buyer be liable under this
provision (or under any other provision in this Agreement) for any Indemnity
Claims arising out of any information furnished to the Company by any other
Buyer.


d.  Promptly after receipt by a Company Indemnified Person under this Section 7
of notice of the commencement of any action (including any governmental action),
such Company Indemnified Person shall, if an Indemnity Claim in respect thereof
is to be made against a Buyer under this Section 7, deliver to such Buyer a
written notice of the commencement thereof, and such Buyer shall have the right
to participate in, and, to the extent such Buyer so desires, to assume control
of the defense thereof with counsel mutually satisfactory to such Buyer and the
Company Indemnified Person, as the case may be.


 
8.  CONTRIBUTION.  To the extent any indemnification by the Company is
prohibited or limited by law, the Company agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under Section 7 to the fullest extent permitted by law, based upon a comparative
fault standard.
 
9.  REPORTS AND SUBMISSIONS UNDER THE 1934 ACT.  With a view to making available
to the Buyers the benefits of Rule 144 promulgated under the Securities Act or
any other similar rule or regulation of the SEC that may at any time permit the
Buyers to sell securities of the Company to the public without registration the
Company agrees to:
 

 
7

--------------------------------------------------------------------------------

 



 
a.  make and keep public information available, as those terms are understood
and defined in Rule 144;
 
b.  file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act so long as
the Company remains subject to such requirements and the filing of such reports
and other documents is required for the applicable provisions of Rule 144;
 
c.  submit electronically to the SEC and post on its corporate Website, if any,
every Interactive Data File required to be submitted and posted pursuant to Rule
405 of Regulation S-T under the Exchange Act; and
 
d. so long as the Buyers own Registrable Securities, promptly upon reasonable
request, furnish to the Buyers (i) a written statement by the Company that it
has complied with the reporting, submissions or posting requirements of the
Securities Act and the Exchange Act as required for applicable provisions of
Rule 144, (ii) a copy of the most recent annual or quarterly report of the
Company and such other reports and documents so filed by the Company and
(iii) such other information as may be reasonably requested to permit the Buyers
to sell such securities pursuant to Rule 144 without registration.
 
10.  ASSIGNMENT OF REGISTRATION RIGHTS.  The rights under this Agreement shall
be automatically assignable by each Buyer to any transferee of all or any
portion of the Registrable Securities if:  (i) the Buyer agrees in writing with
the transferee or assignee to assign such rights, and a copy of such agreement
is furnished to the Company within a reasonable time after such assignment,
(ii) the Company is, within a reasonable time after such transfer or assignment,
furnished with written notice of (a) the name and address of such transferee or
assignee, and (b) the securities with respect to which such registration rights
are being transferred or assigned, and (iii) at or before the time the Company
receives the written notice contemplated by clause (ii) of this sentence, the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions contained herein.  In the event that a Buyer transfers all or any
portion of its Registrable Securities pursuant to this Section, the Company
shall have at least ten (10) business days to file any amendments or supplements
necessary to keep a Registration Statement current and effective pursuant to
Rule 415, and the commencement date of any Event of Failure (as defined in the
Warrants and/or Notes, as applicable) or Event of Default (as defined in the
Warrants and/or Notes, as applicable) under the Warrants and/or Notes, as
applicable, caused thereby will be extended by ten (10) business days.
 
11.  AMENDMENT OF REGISTRATION RIGHTS.  Provisions of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with
written consent of the Company and the holders of a majority in interest of
then-outstanding Registrable Securities, and which shall include RA Capital
Healthcare Fund L.P., if it is a holder at that time, at least one of Deerfield
Special Situations Fund, L.P. or Deerfield Special Situations International
Master Fund, L.P., if either of such entities is a holder at that time, at least
one fund managed by QVT Financial LP, if it is a holder at that time, and
Perceptive Life Sciences Master Fund LTD, if it is a holder at that time.  Any
amendment or waiver effected in accordance with this Section 11 shall be binding
upon each of the Buyers and the Company.
 
12.  MISCELLANEOUS.
 
a.  A Person is deemed to be a holder of Registrable Securities whenever such
Person owns of record or beneficially through a “street name” holder such
Registrable Securities.  If the Company receives conflicting instructions,
notices or elections from two or more Persons with respect to the same
Registrable Securities, the Company shall act upon the basis of instructions,
notice or election received from the registered owner of such Registrable
Securities.
 
b.  Any notices required or permitted to be given under the terms hereof shall
be sent by certified or registered mail (return receipt requested) or delivered
personally or by courier (including a recognized overnight delivery service) or
by facsimile or by electronic mail and shall be effective five (5) days after
being placed in the mail, if mailed by regular United States mail, or upon
receipt, if delivered personally or by courier (including a recognized overnight
delivery service) or by facsimile, or when read by electronic mail (sender shall
have received a “read by recipient” confirmation) in each case addressed to a
party.  The addresses for such communications shall be:
 

 
8

--------------------------------------------------------------------------------

 



 
If to the Company:
 
3929 Westpoint Boulevard, Suite G
Winston-Salem, NC 27103
Fax:  (336) 722-2436
Email:  Brian.Davis@tengion.com
Attn:  A. Brian Davis


With copy to:


Ropes & Gray LLP
Prudential Tower
800 Boylston Street
Boston, MA  02199-3600
Fax: (617) 235-0706
Email: marc.rubenstein@ropesgray.com
Attn:  Marc A. Rubenstein, Esq.


If to a Buyer other than Celgene:
 
At the addresses provided in Section 6.3 of the Securities Purchase Agreement.
 
AND
 
c/o Deerfield Capital, L.P.
780 Third Avenue, 37th Floor
New York, New York 10017
Fax:  (212) 599-1248
Email:  Jflynn@deerfieldpartners.com
Attn:  James E. Flynn
 

 
9

--------------------------------------------------------------------------------

 



 
With a copy to:
 
Katten Muchin Rosenman LLP
575 Madison Avenue
New York, New York 10022
Fax:  (212) 940-8776
Email:      Mark.fisher@Kattenlaw.com
Elliot.press@Kattenlaw.com
Attn:  Mark I. Fisher, Esq.
Elliot Press, Esq.
 
If to Celgene:
 
Celgene Corporation
86 Morris Avenue
Summit, NJ  07901
Attn: Head of Research
Telephone:  (908) 673-9000
Fax:  (908) 673-2766
 
With a copy to:
 
Celgene Corporation
86 Morris Avenue
Summit, NJ  07901
Attn:  Legal Department
Telephone:  (908) 673-9000
Fax:  (908) 673-2771
 
Each party shall provide notice to the other party of any change in address.
 
c.  Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.
 
d.  Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York
applicable to contracts made and to be performed in such State.  Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the City of New York, Borough of Manhattan.  Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.  THE PARTIES HEREBY WAIVE ALL RIGHTS TO A TRIAL BY
JURY.
 

 
10

--------------------------------------------------------------------------------

 



 
e.  This Agreement, the Warrants, the Notes, the Securities Purchase Agreement,
the Facility Agreement and the Collaboration Agreement, as applicable (including
all schedules and exhibits thereto), constitute the entire agreement among the
parties hereto with respect to the subject matter hereof and thereof.  There are
no restrictions, promises, warranties or undertakings, other than those set
forth or referred to herein and therein.  This Agreement, the Warrants, the
Notes, the Securities Purchase Agreement, the Facility Agreement and the
Collaboration Agreement supersede all prior agreements and understandings among
the parties hereto with respect to the subject matter hereof and thereof.
 
f.  Subject to the requirements of Section 10 hereof, this Agreement shall inure
to the benefit of and be binding upon the successors and assigns of each of the
parties hereto.
 
g.  The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.
 
h.  This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement.  This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.
 
i.  Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
 
j.  The Company acknowledges that a breach by it of its obligations hereunder
will cause irreparable harm to the Buyers by vitiating the intent and purpose of
the transactions contemplated hereby.  Accordingly, the Company acknowledges
that the remedy at law for breach of its obligations hereunder will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of any of the provisions hereunder, that the Buyers shall be entitled,
in addition to all other available remedies in law or in equity, to an
injunction or injunctions to prevent or cure breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof, without
the necessity of showing economic loss and without any bond or other security
being required.
 
k.  The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.
 
l.  In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.
 
m. There shall be no oral modifications or amendments to this Agreement.  This
Agreement may be modified or amended only in writing.
 
[Remainder of page left intentionally blank]
 
[Signature page follows]

 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Buyers and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.
 
COMPANY:
 
TENGION, INC.
By:           /s/ A. Brian Davis
Name:   A. Brian Davis
Title:     Chief Financial Officer and Vice President,    Finance
     


[Registration Rights Agreement Signature Page]
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Buyers and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.
 

 
BUYERS:
 
By:           /s/ Perry Karsen
Name:   Perry Karsen
Title:     EVP, Chief Operations Officer
   


[Registration Rights Agreement Signature Page]


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Buyers and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.
 

 
BUYERS:
 
By:           /s/ Peter Kolchinsky
Name:   Peter Kolchinsky
Title:     Manager


[Registration Rights Agreement Signature Page]


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Buyers and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.
 

 
BUYERS:
 
By:           /s/ Geoffrey D. Keegan
Name:    Geoffrey D. Keegan
Title:      Investment Manager, DUMAC, Inc.
 
By:           /s/ Jannine Lall
Name:    Jannine Lall
Title:      Assistant Treasurer, DUMAC, Inc.


[Registration Rights Agreement Signature Page]


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Buyers and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.
 

 
BUYERS:
 
DEERFIELD SPECIAL SITUATIONS FUND, L.P.
By:  Deerfield Mgmt, L.P., General Partner
By:  J.E. Flynn Capital LLC, General Partner
 
By:  /s/ James E. Flynn
Name:  James E. Flynn
Title:    President
DEERFIELD SPECIAL SITUATIONS
INTERNATIONAL MASTER FUND, L.P.
By:  Deerfield Mgmt, L.P., General Partner
By:  J.E. Flynn Capital LLC, General Partner
 
By:  /s/ James E. Flynn
Name:  James E. Flynn
Title:    President


[Registration Rights Agreement Signature Page]


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Buyers and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.
 

 
BUYERS:
 
PERCEPTIVE LIFE SCIENCES MASTER FUND LTD.
 
By: /s/ James Mannix
Name:  James Mannix
Title:    COO


[Registration Rights Agreement Signature Page]


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Buyers and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.
 

 
BUYERS:
 
Quintessence Fund L.P., by its general
partner, QVT Associates GP LLC
 
By: /s/ Keith Manchester
Name:  Keith Manchester
Title:    Authorized Signatory


[Registration Rights Agreement Signature Page]


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Buyers and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.
 

 
BUYERS:
 
QVT Fund V LP, by its general partner,
QVT Associates GP LLC
 
By: /s/ Keith Manchester
Name:  Keith Manchester
Title:    Authorized Signatory


[Registration Rights Agreement Signature Page]


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Buyers and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.
 

 
BUYERS:
 
QVT Fund IV LP, by its general
partner, QVT Associates GP LLC
 
By: /s/ Keith Manchester
Name:  Keith Manchester
Title:    Authorized Signatory


[Registration Rights Agreement Signature Page]


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Buyers and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.
 

 
BUYERS:
 
Sabby Healthcare Volatility Master Fund, Ltd.
 
By: /s/ Robert Grundstein
Name:  Robert Grundstein
Title:    COO of Buyer’s Investment Manager


[Registration Rights Agreement Signature Page]


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Buyers and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.
 

 
BUYERS:
 
Sabby Volatility Warrant Master Fund, Ltd.
 
By: /s/ Robert Grundstein
Name:  Robert Grundstein
Title:    COO of Buyer’s Investment Manager


[Registration Rights Agreement Signature Page]


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Buyers and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.
 

 
BUYERS:
 
HEALTHCAP IV LP by HealthCap IV GP SA
 
By: /s/ Peder Fredrikson
Name:  Peder Fredrikson
Title:    President


[Registration Rights Agreement Signature Page]


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Buyers and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.
 

 
BUYERS:
 
HEALTHCAP IV Bis LP
by HealthCap IV GP SA
 
By: /s/ Peder Fredrikson
Name:  Peder Fredrikson
Title:    President


[Registration Rights Agreement Signature Page]


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Buyers and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.
 

 
BUYERS:
 
HealthCap IV KB
by HealthCap IV GP AB
 
By: /s/ Staffan Lindstrand
Name:  Staffan Lindstrand
Title:    Partner
By: /s/ Anki Forsberg
Name:  Anki Forsberg
Title:    Partner


[Registration Rights Agreement Signature Page]


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Buyers and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.
 

 
BUYERS:
 
Odlander, Fredrikson & Co AB as a member and on
behalf of all members, if any, of OFCO Club IV
 
By: /s/ Staffan Lindstrand
Name:  Staffan Lindstrand
Title:    Partner
By: /s/ Anki Forsberg
Name:  Anki Forsberg
Title:    Partner


[Registration Rights Agreement Signature Page]


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Buyers and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.
 

 
BUYERS:
 
By: /s/ Carl Goldfischer, MD
Name:  Carl Goldfischer, MD
Title:    Manager and Managing Director


[Registration Rights Agreement Signature Page]


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Buyers and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.
 

 
BUYERS:
 
By: /s/ Carl Goldfischer, MD
Name:  Carl Goldfischer, MD
Title:    Manager and Managing Director


[Registration Rights Agreement Signature Page]


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Buyers and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.
 

 
BUYERS: Empery Asset Master, Ltd
By:  Empery Asset Management, LP, its authorized agent
By:  Empery AM GP, LLC
 
By: /s/ Ryan M. Lane
Name:  Ryan M. Lane
Title:    Managing Member


[Registration Rights Agreement Signature Page]


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Buyers and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.
 

 
BUYERS: Hartz Capital Investments, LLC
By:  Empery Asset Management, LP, its authorized agent
By:  Empery AM GP, LLC
 
By: /s/ Ryan M. Lane
Name:  Ryan M. Lane
Title:    Managing Member


[Registration Rights Agreement Signature Page]


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Buyers and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.
 

 
BUYERS:
 
Capital Ventures International
By:  Heights Capital Management, Inc.
its authorized agent
 
By: /s/ Martin Kobinger
Name:  Martin Kobinger
Title:    Investment Manager


[Registration Rights Agreement Signature Page]


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Buyers and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.
 

 
BUYERS:  Midsummer Small Cap Master, Ltd.
 
By: /s/ Joshua Thomas
Name:  Joshua Thomas
Title:    Authorized Signatory


[Registration Rights Agreement Signature Page]


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Buyers and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.
 

 
BUYERS:
 
HUDSON BAY MASTER FUND LTD.
 
By: /s/ George Antonopoulos
Name:  George Antonopoulos
Title:    Authorized Signatory


[Registration Rights Agreement Signature Page]


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Buyers and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.
 

 
BUYERS:
 
Opus Point Healthcare Innovations Fund, LP
 
By: /s/ Michael S. Weiss
Name:  Michael S. Weiss
Title:    Manager




                   



[Registration Rights Agreement Signature Page]




--------------------------------------------------------------------------------